Exhibit 10.25

 

SALES AGREEMENT

 

1. PARTIES. This contract is made this          day of November,     2004
between Huttig Building Products, Inc. (“Seller”), 555 Maryville University
Drive, Suite 400, St. Louis, MO 63141, and Builder Resource Supply Corporation,
(“Buyer”). Builder Resource Supply Corporation is a Maryland Sub-Chapter S
Corporation owned by Gary Allshouse (“Allshouse”).

 

2. AGREEMENT TO SELL. Seller shall sell to Buyer, and Buyer shall buy from
Seller, on or about December 6, 2004, or such other date as the parties shall
mutually agree to in writing (the “Closing Date”), all of the goods, wares, and
merchandise, including inventory, belonging to Seller and now located at 7453
Shipley Avenue, Hanover, Maryland 21076 (the “Facility”), together with all
fixed assets owned and used by Seller in the conduct of its business at the
Facility, except for leasehold improvements and the name change on the trailers.
Title to the purchased assets shall be conveyed by bills of sale, assignments,
transfers, and other instruments of transfer and delivery in such form as Buyer
shall reasonably request.

 

3. WAREHOUSE CLOSED FOR INVENTORY. Upon execution and delivery of this contract,
properly executed by all necessary parties, an inventory will be taken at a time
to be agreed upon between Seller and Buyer prior to closing and the warehouse
shall be closed temporarily. Seller will give the same inventory inspection
rights to Buyer as provided to Buyer’s bank.

 

4. INVOICE VALUATION. The goods, wares and merchandise shall be valued at
Seller’s cost less either accumulated depreciation or obsolescence reserves, or
both. Buyer shall purchase all inventory, including amounts reserved for as
excess and obsolete. Seller will be responsible for removing obsolete goods,
wares and merchandise it wishes to keep.

 

5. SELLER FINANCING. Seller agrees to finance the cost of the inventory
according to the closing balance sheet at the time of closing for a period of
five (5) years with a simple interest loan at an annual interest rate of 6%. No
down payment will be required on the part of Buyer for the inventory. Buyer
agrees to make quarterly payments of principal and interest during the term of
the loan commencing six months from the date of closing. During the first six
months after closing, the loan shall accrue interest and Buyer will make
quarterly payments of interest only to Seller (with such payments due on March
6, 2005 and June 6, 2005, respectively); thereafter, the quarterly payments of
both principal and interest shall commence and become due and payable on the
following schedule:

 

DATE

--------------------------------------------------------------------------------

    

QUARTERLY PAYMENTS

--------------------------------------------------------------------------------

March 6, 2005

     Interest only payment

June 6, 2005

     Interest only payment

September 6, 2005

     First payment of principal (plus interest)

 

Page 1 of 12

                     Initials



--------------------------------------------------------------------------------

December 6, 2005      Second payment of principal (plus interest) March 6, 2006
     Third payment of principal (plus interest) June 6, 2006      Fourth payment
of principal (plus interest) September 6, 2006      Fifth payment of principal
(plus interest) December 6, 2006      Sixth payment of principal (plus interest)
March 6, 2007      Seventh payment of principal (plus interest) June 6, 2007
     Eighth payment of principal (plus interest) September 6, 2007      Ninth
payment of principal (plus interest) December 6, 2007      Tenth payment of
principal (plus interest) March 6, 2008      Eleventh payment of principal (plus
interest) June 6, 2008      Twelfth payment of principal (plus interest)
September 6, 2008      Thirteenth payment of principal (plus interest) December
6, 2008      Fourteenth payment of principal (plus interest) March 6, 2009     
Fifteenth payment of principal (plus interest) June 6, 2009      Sixteenth
payment of principal (plus interest) September 6, 2009      Seventeenth payment
of principal (plus interest) December 6, 2009      Eighteenth payment of
principal (plus interest)

 

There shall be no penalty for early payment. Buyer will provide the same
financial statements and personal guarantees to Seller as provided to Buyer’s
bank. Any default by Buyer on a payment due to Buyer’s bank shall be construed
as a default on Seller’s loan as well and must be reported to Seller by Buyer
within 10 days of such default. Seller reserves the right to foreclose the loan
and seize inventory and/or accounts receivable (with secondary lien position to
Buyer’s bank as described in paragraph 11, below) upon notice of default. Any
late payment shall be charged an additional 12% annual rate of interest for each
day late. The amounts due according to the payment schedule in this paragraph
and the terms of the financing set forth in this Section 5 shall be set forth in
a form of promissory note made by Buyer as maker and to Seller as payee and to
be attached as Schedule 5-1 at time the portion of the purchase price is agreed
to and allocated to inventory. Buyer agrees to execute and deliver such
additional instruments, agreements and other documents as may be necessary for
Seller to perfect its security interest in the collateral identified in
paragraph 11 below.

 

6. FIXED ASSETS. Seller agrees to sell all equipment, fixtures, machinery, and
owned vehicles to Buyer for the book value of all such fixed assets at time of
closing. Buyer shall pay the book value of all fixed assets at time of closing
with the exception of the fixed asset costs associated with any leasehold
improvements and the name change on the trailers. If book value of fixed assets
bought by Buyer is over $175,000 at time of closing, Buyer may finance the cost
of the fixed assets in excess of $175,000 under the same financing terms as are
used in the inventory sale and described in paragraph 5 of this agreement.

 

Page 2 of 12

                     Initials



--------------------------------------------------------------------------------

7. LEASED VEHICLES AND EQUIPMENT. To the extent allowed, Seller agrees to
transfer all leases on vehicles and equipment that Buyer wishes to keep. Should
the vehicle or equipment lessor not be willing to transfer the lease to Buyer,
then Seller will allow Buyer to use any leased vehicles or equipment needed for
a period not to exceed 6 months or the duration of the existing lease, whichever
period is shorter. Seller will charge the Buyer the same amount of lease expense
as incurred by Seller from lessor. . Seller will also allow Buyer to purchase
any vehicles from Seller at the lease buy-out rate at time of closing. Seller
may, at its option, add the purchase price of the leased vehicles or equipment
to the principal of the five-year note contemplated in paragraph 5 of this
agreement. Buyer shall indemnify, defend, and hold Seller harmless from and
against any loss, liability, cost, expense or damage resulting from Buyer’s use
of any such vehicles or equipment, or both.

 

8. LEASED PROPERTY. Subject to the terms of the Lease between Bench Bros. Realty
LLP, Landlord and Huttig Sash & Door Company (now known as Huttig Building
Products, Inc.), Tenant dated May 29, 1998, a copy of which is attached as
Schedule 8-1 (the “Current Lease”), including its provisions limiting the
transferability of the lease by Seller, Seller agrees to sub-lease the Facility
until the expiration of the current lease on May 31, 2005 in accordance with the
terms of the sublease attached as Schedule 8-2.

 

9. POST-CLOSING SUPPORT. Seller agrees to support the existing Trend computer
system for a period not to exceed six (6) months after closing. Seller agrees to
run parallel with Buyer’s new computer system 30 days prior to conversion and
will provide two years of historical data regarding the business conducted at
the Facility for downloading into Buyer’s new system. The framework for the
technology support and additional equipment list with costs that Seller will
provide to Buyer is attached to this agreement and identified as Schedule 9-1.

 

Seller also agrees to provide administrative support for the processing and
application or payment of customer receivables and vendor invoices in accordance
with the terms and conditions set forth on Schedule 9-1.

 

10. SUPPLY CHAIN. Seller agrees to establish Buyer as a sub-distributor for
ThermaTru products. All ThermaTru products ordered on a direct basis will be
handled at 0% markup through 2005 and 5% mark-up through 2006. After 2006,
Seller and Buyer shall have the option to negotiate a markup or, if no markup is
agreed to, terminate the sub-distributorship. Payment terms will be the standard
Seller terms.

 

Seller agrees to sell Buyer ThermaTru fill-in parts out of Seller’s
Fredericksburg, Virginia, warehouse. All such purchases, including labor, will
be marked up 15% until the end of 2005. Freight will not be charged as long as
orders exceed $400. If an order does not exceed this minimum amount,
Fredericksburg branch will charge standard freight prices. After 2005 Seller and
Buyer shall have the option to negotiate a new markup.

 

Page 3 of 12

                     Initials



--------------------------------------------------------------------------------

Pre-hung ThermaTru doors purchased from the Fredericksburg branch on a
non-direct basis are subject to standard branch markup.

 

11. CONDITIONS OF SALE. This agreement is subject to Buyer’s diligent
application for and final approval of a $1,500,000 operating line of credit as
proposed by K Bank of 7F Gwynns Mill Court, P.O. Box 429, Owings Mill, Maryland,
or other comparable lender (the “Bank”). Seller agrees to take a 2nd lien
position behind the Bank. In consideration of 2nd lien position Buyer agrees to
allow Seller to hold 2nd lien position on all assets. Seller agrees to negotiate
an intercreditor agreement with the Bank or other lender if required. Buyer will
provide Seller with a personal guarantee that is similar in form and substance
to the personal guarantee required by the Bank and will execute financing
agreements reasonably necessary to perfect the foregoing security interest of
Seller

 

  a. Seller shall assume responsibility for any and all liabilities to include
warranty claims for the period in which it owned the business prior to closing.
Should any such claims arise, Buyer shall notify Seller immediately and upon
notification (written, fax or phone) shall resolve the issue in accordance with
the terms of their existing contract with the customers on a case-by-case basis.

 

  b. In consideration of the Purchase Price, Seller will not directly engage in
any business or activity similar to or competitive with Buyer’s business for a
period of five (5) years from closing within a twenty-five (25) mile radius of
Buyer’s location. Competing is construed as Seller’s knowingly and intentionally
acquiring, operating, or purchasing any One-Step Distribution business that
competes with Buyer within the time stated in this paragraph.

 

  c. AGREEMENT TO HIRE SELLER’S EMPLOYEES. Buyer shall offer full-time
employment to all of Seller’s employees identified on Schedule 11.c.-1 attached
hereto (the “Employees”). Buyer shall determine the terms and conditions of such
employment in its sole and absolute discretion. Seller will be responsible for
all compensation, benefits, bonuses or other amounts payable that accrue before
the Closing Date and are related to the services provided by the Employees as
employees of Seller. Buyer will be responsible for all compensation, benefits,
bonuses or other amounts payable that accrue after the Closing Date and are
related to the services provided by the Employees as employees of Buyer. As
successor employer, Buyer assumes all liability for any claims for wages,
benefits, or otherwise by the Employees on and after the Closing Date. Buyer
shall indemnify, defend, and hold Seller harmless from and against any loss,
liability, cost, expense or damage resulting from Buyer’s termination of or
Buyer’s employment of each Employee, or both.

 

  d. Seller and Buyer shall also jointly request the consent to the sublease of
the Facility by Seller to Buyer contemplated under this Agreement, as required
under Section 5.1 of the Current Lease. Seller and Buyer agree that either party
may terminate this Agreement if such consent cannot be obtained prior to the
Closing Date.

 

Page 4 of 12

                     Initials



--------------------------------------------------------------------------------

12. DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH HEREIN SELLER MAKES NO EXPRESS OR
IMPLIED WARRANTIES OF ANY KIND WITH RESPECT TO SELLER, THE BUSINESS OR THE
PURCHASED ASSETS TO BE TRANSFERRED OR DELIVERED UNDER THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE AND ALL SUCH WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED AND
ALL SUCH PURCHASED ASSETS ARE SOLD TO BUYER ON AN “AS IS” BASIS ONLY.

 

13. CLOSING OBLIGATIONS. At the Closing:

 

  (a) Seller shall deliver or cause to be delivered to Buyer the following
(“Seller Closing Documents”):

 

(i) The Bill of Sale;

 

(ii) By the execution of this Agreement, Seller shall swear and affirm in lieu
of compliance with the Bulk Sales Law of the State of Maryland that Seller has
no creditors who may assert any right, title or lien, including tax liens,
against the assets transferred herein;

 

(iii) A certificate executed by Seller to the effect that (A) except as
otherwise stated in such certificate, Seller’s representations and warranties in
this Agreement were accurate in all respects as of the date of this Agreement
and are accurate in all respects as of the Closing Date as if made on the
Closing Date; and (B) Seller has performed and complied with all covenants and
conditions required to be performed or complied with by Seller prior to or at
the Closing;

 

  (b) Buyer shall deliver or cause to be delivered to Seller the following
(“Buyer’s Closing Documents”):

 

(i) The Bill of Sale;

 

(ii) Promissory Note and Security Agreements for each item of Seller financing.

 

(iii) A certificate executed by Buyer to the effect that (A) except as otherwise
stated in such certificate, Buyer’s representations and warranties in this
Agreement were accurate in all material respects as of the date of this
Agreement and are accurate in all material respects as of the Closing Date as if
made on the Closing Date; and (B) Buyer has performed and complied with all
covenants and conditions required to be performed or complied with by it prior
to or at the Closing; and

 

Page 5 of 12

                     Initials



--------------------------------------------------------------------------------

  (c) Buyer on the one hand, and Seller on the other hand, shall also deliver
such other documents, instruments and certificates as may be required by this
Agreement or as otherwise necessary to consummate the transactions contemplated
hereby.

 

14. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and warrants to
Buyer that all of the following representations and warranties in this Section
are true and correct at the date of this Agreement. The parties agree that such
representations and warranties shall survive the Closing Date for a period of 1
year (the last day of such period being the “Expiration Date”).

 

  14.1 Due Organization. Seller is a corporation duly incorporated and validly
existing under the laws of its state of incorporation, and is duly authorized
and qualified in the state of Maryland to do business under all applicable laws,
regulations, ordinances and orders of public authorities to carry on its
business in the places in such state and in the manner as now conducted, to own
or hold under lease the properties and assets in such state it now owns or holds
under lease, except where the absence of any of the foregoing would not have a
material adverse effect.

 

  14.2 Authorization. Seller has the corporate power and authority, to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Seller and the
consummation of the transactions contemplated herein have been authorized by its
Board of Directors. No other corporate proceedings on the part of Seller are
necessary to authorize the execution and delivery of this Agreement by it or the
consummation by it of the transactions contemplated on its part hereby. This
Agreement has been duly executed and delivered by Seller and is a valid and
binding agreement of Seller, enforceable in accordance with its terms, subject
to the operation and effect of applicable bankruptcy, insolvency, moratorium,
reorganization, receivership or other similar laws, statutes or rules now or
hereafter in effect affecting the rights of creditors generally, and subject to
the fact that enforceability of certain provisions of this Agreement may require
the application of certain principles of equity which lie within the discretion
of a court and which may be unavailable.

 

  14.3 Title to Purchased Assets. Except for leased property (in which it holds
a valid leasehold interest), and except as set forth on Schedule 14.3, Seller
owns good and marketable title, free and clear of all liens and encumbrances, to
all of the material assets to be purchased hereunder or acquired thereafter,
except to the extent that such properties and assets have been disposed of for
fair value in the ordinary course of business consistent with past practice, and
except for such imperfections of title and encumbrances, if any, as are not
substantial in character, amount or extent and do not detract from the value, or
interfere with the present use, of the property subject hereto, or otherwise
impair its business operations.

 

Page 6 of 12

                     Initials



--------------------------------------------------------------------------------

  14.4 Environmental Matters. Except as set forth on Schedule 14.4 or as may
otherwise be known to Buyer, (a) Seller is and at all times has been in
compliance in all material respects with all Environmental Requirements, and (b)
Seller possesses all material permits, licenses and certificates required by all
Environmental Requirements, and has filed all notices or applications required
thereby. As used herein, “Environmental Requirements” shall mean all applicable
federal, state and local laws, rules, regulations, ordinances and requirements
relating to pollution and protection of the environment, all as amended to date.

 

  14.5 Insurance. Seller is, and will be through the Closing, adequately insured
with responsible insurers in respect of its properties, assets and businesses
against risks normally insured against by companies in similar lines of business
under similar circumstances.

 

  14.6 Conformity with Law; Litigation. Except as set forth on Schedule 14.6 or
as may otherwise be known to Buyer, Seller has complied with all laws, rules,
regulations, writs, injunctions, decrees, and orders applicable to it or to the
operation of its business (collectively, “Laws”) and has not received any notice
of any alleged claim or threatened claim, violation of, liability or potential
responsibility under, any such Law which has not heretofore been cured and for
which there is no remaining liability other than, in each case, those not having
a Material adverse effect on Seller.

 

  14.7 Taxes. None of the Purchased Assets is subject to any lien arising in
connection with any failure or alleged failure to pay any Tax. As used herein,
“Taxes” shall mean all taxes, charges, fees, levies or other assessments
including, without limitation, income, single business, excise, property,
transfer, payroll, withholding, employment, value added, capital, net worth,
personal property, real property, sales, use and franchise, gross receipts,
license, severance, stamp, occupation, premium, windfall profits, environmental,
customs and duties, capital stock, profits, social security (or similar),
unemployment, disability, registration, alternative or add-on minimum, and
estimated taxes, imposed by the United States, or any state, county, local or
foreign government or subdivision or agency thereof, and including any interest,
penalties or additions attributable thereto.

 

15. CONDUCT OF BUSINESS PENDING CLOSING. Between the date of this Agreement and
the Closing Date, Seller will:

 

  (a) carry on its business in the ordinary course substantially as conducted
heretofore and not introduce any new method of management, operation or
accounting;

 

  (b) maintain its properties and facilities, including those held under lease,
in as good working order and condition as at present, ordinary wear and tear
excepted;

 

Page 7 of 12

                     Initials



--------------------------------------------------------------------------------

  (c) perform in all material respects its obligations under agreements relating
to or affecting its assets, properties or rights;

 

  (d) keep in full force and effect present insurance policies or other
comparable insurance coverage;

 

  (e) maintain compliance with all permits, laws, rules and regulations, consent
orders, and all other orders of applicable courts, regulatory agencies and
similar Governmental Authorities; and

 

16. INDEMNIFICATION. Seller and Buyer agree as follows:

 

16.1 General Indemnification by Seller. Seller covenants and agrees that it will
indemnify, defend, protect and hold harmless Buyer and its Affiliates at all
times, from and after the date of this Agreement, from and against all claims,
damages, actions, suits, proceedings, demands, assessments, adjustments, costs
and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and reasonable expenses of investigation) incurred by Buyer and
its Affiliates as a result of or arising from:

 

  (a) Any breach of the representations and warranties of Seller set forth
herein or on the schedules or certificates delivered in connection herewith;

 

  (b) Any breach of any agreement on the part of Seller under this Agreement;

 

  (c) Any debt, liability or obligation of Seller (whether known or unknown,
absolute or contingent) not assumed by Buyer;

 

16.2 Indemnification by Buyer. Buyer covenants and agrees that it will
indemnify, defend, protect and hold harmless Seller at all times from and after
the date of this Agreement until the Expiration Date, from and against all
claims, damages, actions, suits, proceedings, demands, assessments, adjustments,
costs and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation) incurred by Seller as a result of
or arising from (a) any breach by Buyer of its representations and warranties
set forth herein or on the schedules or certificates delivered in connection
herewith, (b) any breach of any agreement on the part of Buyer under this
Agreement, or (c) any debt or liability arising from operation of Buyer’s
business after the date of Closing.

 

17. TERMINATION OF AGREEMENT

 

17.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date solely:

 

  (a) by mutual consent of Buyer and Seller;

 

Page 8 of 12

                     Initials



--------------------------------------------------------------------------------

  (b) by Buyer, on the one hand, or Seller, on the other hand, if the
transactions contemplated by this Agreement to take place at the Closing shall
not have been consummated by December 31, 2004, unless the failure of such
transactions to be consummated is due to the willful failure of the party
seeking to terminate this Agreement to perform any of its obligations under this
Agreement to the extent required to be performed by it prior to or on the
Closing Date; or

 

  (c) by Seller or Buyer in the event of a material breach or default by the
other party in the observance or in the due and timely performance of any of the
covenants, agreements or conditions contained herein, provided that the
aggrieved party gives the other party written notice of such material breach or
default and 15 days from the date of notice to cure such material breach or
default, and the curing of such default or material breach shall not have been
made on or before the Closing Date.

 

17.2 Liabilities in Event of Termination. In the event of a termination of this
agreement, parties will have no further obligation to each other and each party
will pay their own costs.

 

18. GENERAL

 

18.1 Successors and Assigns. This Agreement and the rights of the parties
hereunder may not be assigned (including by operation of law) without the
consent of the other party and shall be binding upon and shall inure to the
benefit of the parties hereto, and their successors.

 

18.2 Entire Agreement. This Agreement (including the Schedules and exhibits
attached hereto) and the documents delivered pursuant hereto constitute the
entire agreement and understanding among Seller and Buyer and supersede any
prior agreement and understanding relating to the subject matter of this
Agreement. This Agreement, upon execution, constitutes a valid and binding
agreement of the parties hereto enforceable in accordance with its terms and may
be modified or amended only by a written instrument executed by Seller and
Buyer.

 

18.3 Counterparts; Facsimile Signatures. This Agreement may be executed
simultaneously in two (2) or more counterparts, each of which shall be deemed an
original and all of which together shall constitute but one and the same
instrument. Signatures may be exchanged by telecopy, and each party agrees that
it will be bound by its telecopied signature and that it accepts the telecopied
signatures of the other parties to this Agreement.

 

Page 9 of 12

                     Initials



--------------------------------------------------------------------------------

18.4 Brokers and Agents. Each party represents and warrants that it employed no
broker or agent in connection with this transaction and agrees to indemnify the
other parties hereto against all loss, cost, damages or expense arising out of
claims for fees or commissions of brokers employed or alleged to have been
employed by such indemnifying party.

 

18.5 Expenses. Each party shall each bear its own expenses incurred in
connection with the transactions contemplated by this Agreement.

 

18.6 Notices. All notices or communications required or permitted hereunder
shall be in writing and shall be deemed to have been given when personally
delivered or upon receipt if sent by first class certified mail, return receipt
requested or the next business day if sent by telex (receipt confirmed and
followed up by one of the other delivery methods discussed herein as well), or
upon delivery if sent by express mail, in each case postage prepaid and
addressed as follows:

 

(a)    If to Seller:      Huttig Building Products, Inc.      555 Maryville
University Drive, Suite 400      St. Louis, Missouri 63141      with copies to:
Jon Vrabely, Nick Varsam, and Dianne Muccigrosso (b)    If to Buyer:      Gary
A. Allshouse      7453 Shipley Avenue      Hanover, Maryland 21076      with
copies to:     

________________________

________________________

________________________

Attn: ____________________, Esquire

 

or to such other address or counsel as any party hereto shall specify.

 

18.7 Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Maryland, without regard to the law of conflicts.

 

18.8 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed

 

Page 10 of 12

                     Initials



--------------------------------------------------------------------------------

as a waiver of or acquiescence in any such breach or default, or of any similar
breach or default occurring later; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.

 

18.9 Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

 

18.10 Remedies Cumulative. No right, remedy or election given by any term of
this Agreement shall be deemed exclusive but each shall be cumulative with all
other rights, remedies and elections available at law or in equity.

 

18.11 Captions. The headings of this Agreement are inserted for convenience
only, shall not constitute a part of this Agreement or be used to construe or
interpret any provision hereof.

 

18.12 Sales Taxes. Any sales, use, transfer, recordation or other taxes arising
as a result of the transactions contemplated hereby shall be the responsibility
of the Buyer.

 

[SIGNATURES ON FOLLOWING PAGE]

 

Page 11 of 12

                     Initials



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Buyer:

Builder Resource Supply Corporation

 

--------------------------------------------------------------------------------

Gary A. Allshouse, President

Seller:

Huttig Building Products, Inc.

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

Page 12 of 12

                     Initials